The opinion of the court was delivered by
Manning, C. J.
The prisoner having been convicted of perjury and •sentenced to five years’ imprisonment at hard labour, appeals.
There was a demurrer to the information in this — “ that the information, and the matter therein contained, in manner and form as the same ■are set forth, are not sufficient in law, the court wherein the alleged perjury is charged to have been committed being without jurisdiction ratione materice of the suit therein pending, and that the defendant is not bound by the law of the land to answer the same.” It was overruled.
The suit was before the First Justice of the Peace of Orleans, and was instituted by the prisoner against Andrew Branagan and another. The citation required them “to answer the demand of the plaintiff ■against you for the possession of the premises on Fourth street,” etc.
*430The suit before the justice seems to have been conducted under sec. 2155 Rev. Stats., where jurisdiction is conferred upon that pourt to hear and determine such questions, and the prisoner had selected that forum in which to lodge his complaint. The perjury was committed on the trial of that cause. The demurrer was properly overruled.
On the trial of the criminal charge, a witness for the State was-asked, “ what happened there,” meaning at the notary's office when a. deed for real property was executed. The prisoner’s counsel objected to the question on the ground that parol evidence was inadmissible to explain, alter, or vary an authentic act. That rule has no applicability" to the investigation of a criminal offence, wherein it is sought to prove-what was said or done by the prisoner at a particular time as a part of the res gestee, where, for example, the object was to shew his knowledge of certain facts, and thereby to prove his perjury when he swore to different facts. The court properly admitted the testimony.
Judgment affirmed.